Citation Nr: 0323332	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post-coronary artery by-pass graft.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

REMAND

In a statement dated in March 2003, the veteran asserted that 
his cardiovascular disease was caused by medications, such as 
Interferon, that were used to treat his service-connected 
hepatitis.  This contention raises medical questions that 
require further development.

Furthermore, under the provisions of 38 C.F.R. § 3.310(b), 
the grant of service connection is warranted for ischemic 
heart disease or other cardiovascular disease developing in a 
veteran with a service-connected ampuatation at or above the 
knee.   In this case, the veteran's service connected 
amputation is below the knee rather than at or above the 
knee.  Therefore, a grant under the provisions of 38 C.F.R. 
§ 3.310(b) is not warranted.  Nonetheless, the presence of a 
service-connected amputation along with cardiovascular 
disease raises the medical question of whether, based on the 
particular facts of this veteran's case, it is at least as 
likely as not that the veteran has ischemic heart disease or 
other cardiovascular disease as a result of the service-
connected amputation.  This case was remanded in May 2001 for 
an examination to determine whether the service-connected 
disabilities caused the veteran's cardiovascular disease, but 
the report of the July 2001 examination does not address the 
question of whether the amputation caused the veteran's 
cardiovascular disease.

For these reasons, this case must be remanded for the 
following actions:

The veteran must be scheduled for an 
examination by a VA specialist in 
cardiovascular diseases.  The examiner must 
review the claims folder in conjunction with 
the examination, and the report of the 
examination must include a responses to each of  
the following items:

	A.  Based on a review of the claims folder 
and the findings on your examination, list the 
exact diagnoses of all ischemic heart disease 
or other cardiovascular disease the veteran 
currently has.

B.  For each diagnosis listed in response to 
item A, above, state a medical opinion, as to 
whether it is at least as likely as not that 
the disorder is due to or the result of any 
medication used to treat the veteran's service-
connected hepatitis C.

	C.  For each diagnosis listed in response to 
item  A, above, state a medical opinion, as to 
whether it is at least as likely as not that 
the disorder is due to or the result of the 
veteran's service-connected below the knee 
amputation of the right leg.

No action is required of the veteran until he receives 
further notice, and the Board does not intimate any factual 
or legal conclusion as to any final outcome warranted in the 
appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




